                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

NOEMI SAENZ,                                     )
          Plaintiff,                             )
                                                 )
       v.                                        )   CAUSE NO.: 2:19-CV-507-PPS-JPK
                                                 )
ROBERT D. JONES, et al.,                         )
           Defendants.                           )

                                   OPINION AND ORDER

       This matter is before the Court sua sponte. On January 15, 2020, the Court ordered

Defendants United Van Lines, LLC (“United Van Lines”) and Schroeder Moving Systems, Inc.

(“Schroeder Moving Systems”) to file, on or before January 29, 2020, a supplemental jurisdictional

statement that properly alleged the citizenship of Defendant United Van Lines. On January 29,

2020, Defendants Robert D. Jones, who appeared in this matter after the Court’s January 15, 2020

Order, United Van Lines, and Schroeder Moving Systems filed a supplemental jurisdictional

statement. For the following reasons, the allegations contained in the supplemental jurisdictional

statement are insufficient.

       The supplemental jurisdictional statement contains the following allegations regarding the

citizenship of Defendant United Van Lines:

       7. Defendant, UNITED VAN LINES LLC is a Limited Liability Company formed
       in the State of Missouri with its principal place of business in Missouri.

       8. Each of the members of Defendant, UNITED VAN LINES, LLC, is a citizen of
       Missouri and none of the individual members of UNITED VAN LINES, LLC, are
       citizens of the state of Indiana. Therefore, UNITED VAN LINES, LLC, is a citizen
       of the State of Missouri.

(Suppl. Jurisdictional Statement ¶ 7-8, ECF No. 11). These allegations are insufficient as to the

citizenship of Defendant United Van Lines.
        As stated in the Court’s January 15, 2020 Order, a limited liability company’s citizenship

“for purposes of . . . diversity jurisdiction is the citizenship of its members.” Cosgrove v.

Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998). The Court further explained that it must be advised

of the identity of each of Defendant United Van Lines’ members and advised of each member’s

citizenship. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). Not only is it

insufficient to broadly allege that all members of a limited liability company are citizens of a

particular state, it is also insufficient to allege that a party is not a citizen of a particular state.

Cameron v. Hodges, 127 U.S. 322, 324-25 (1888); see Guar. Nat’l Title Co. v. J.E.G. Assocs., 101

F.3d 57, 59 (7th Cir. 1996) (explaining that the court would “need to know the name and

citizenship(s)” of each partner for diversity jurisdiction purposes). States of citizenship must be

explicitly named. Cameron, 127 U.S. at 325. Finally, citizenship must be “traced through multiple

levels” for those members who are a partnership or a limited liability company, as anything less

can result in a remand for want of jurisdiction. Mut. Assignment & Indem. Co. v. Lind-Waldock &

Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

        The Seventh Circuit Court of Appeals has explicitly rejected the type of allegations offered

by Defendants in their supplemental jurisdictional statement. In America’s Best Inns, Inc., the

parties provided the court with two affidavits regarding the citizenship of the defendant. An

affidavit from defense counsel stated, “[b]ased upon my personal knowledge, each of the limited

partners of Best Inns of Abilene, L.P., was a resident of Kansas at the time the Complaint in the

underlying action, Cause No. 90–C–4087, was filed.” Am.’s Best Inns, Inc. v. Best Inns of Abilene,

L.P., 980 F.2d 1072, 1073 (7th Cir. 1992). An affidavit from the president of the corporate plaintiff

stated, “[t]o the best of my knowledge and belief . . . none of the limited partners of Best Inns of

Abilene, L.P. were citizens of the State of Illinois nor of the State of Delaware at the time the



                                                   2
complaint was filed.” Id. The Court of Appeals held that neither of these statements adequately

addressed the court’s concerns regarding the citizenship(s) of all partners and remanded the case

with instructions to dismiss for lack of subject matter jurisdiction. Id. The court specifically

explained that, among other deficiencies,

       neither of the affidavits identifies the limited partners at the time the complaint was
       filed. It is impossible to determine diversity of citizenship without knowing who
       the persons in question are. And litigants instructed to specify the partners and their
       citizenship may not respond with a vacuous statement such as “no partner is a
       citizen of Illinois.”

Id.

       The allegations offered by Defendants in the instant matter are similarly deficient. Given

the importance of determining the Court’s jurisdiction to hear this case, Defendants must

sufficiently allege the citizenship of Defendant United Van Lines as outlined above. Specifically,

Defendants must identify the members and the citizenship of each member of Defendant United

Van Lines. If any member of United Van Lines is itself a limited liability company or limited

partnership, Defendants must also allege the citizenship of those members and/or partners through

every layer of membership.

       Therefore, the Court ORDERS Defendants to FILE, on or before March 2, 2020, a

supplemental jurisdictional statement that properly alleges the citizenship of Defendant United

Van Lines as outlined above.

       So ORDERED this 30th day of January, 2020.

                                              s/ Joshua P. Kolar
                                              MAGISTRATE JUDGE JOSHUA P. KOLAR
                                              UNITED STATES DISTRICT COURT




                                                 3
